         Case 1:20-cv-09526-JPC Document 35 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                              Civil Action No. 20-9526 (JPC)
 behalf of his minor son M. V.,
                                                                  Document Electronically Filed
                                         Plaintiffs,

                           - against -
                                                                  NOTICE OF APPEARANCE
 GROUP HEALTH INCORPORATED, EMBLEM
 HEALTH, INC., CARECORE NATIONAL LLC
 d/b/a EVICORE, and JOHN DOES 1 AND 2,

                                         Defendants.



       PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of the

Plaintiffs in the above-captioned action. Please serve copies of all papers upon the undersigned
attorney at the office and e-mail address listed below and cause any future Notices of Electronic
Filing in the above-captioned matter to be sent through the CM/ECF System.


Dated: December 17, 2020
       New York, NY
                                                       POLLOCK COHEN LLP

                                                       By:     /s/ Steve Cohen
                                                           Steve Cohen
                                                       60 Broad St., 24th Fl.
                                                       New York, NY 10004
                                                       (212) 337-5361
                                                       SCohen@PollockCohen.com

                                                       Counsel for Plaintiffs
